Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 1 of 29 PageID 206




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                         Case No: 3:20-CR-95-J-39MCR

RICHARD EVERETT CAMP, JR.
_______________________________/

                   SENTENCING MEMORANDUM
                             AND
               INCORPORATED MEMORANDUM OF LAW

      COMES NOW the Defendant, Richard Everett Camp, Jr., by and through his

undersigned counsel, and hereby files this Sentencing Memorandum and Incorporated

Memorandum of Law, and in support thereof, states as follows:

                           TABLE OF CONTENTS

A.    Introduction
B.    Background on Richard Everett Camp, Jr.
C.    Cooperation
D.    PSI Objections
E.    Departures and Variance Grounds
F.    Credit for State Time
G.    Memorandum of Law

                              MEMORANDUM

A.    Introduction

      1.    This Honorable Court has permitted counsel to file a sentencing

memorandum not exceeding 50 pages, based on a request of counsel, generated by
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 2 of 29 PageID 207




the unexpected filing, by counsel for his codefendant, Gretchen Camp, on Tuesday,

May 18, 2021 (a mere two days prior to her sentencing hearing) of a sentencing

memorandum and exhibits totaling 599 pages. The primary purpose of that memo

was to fabricate claims of abuse by Mr. Camp, allegedly in support of a factually and

legally defective claim that her embezzlement was the product of being an abused

wife.

        2.   Given the lateness of that filing, its length, and the conflicting schedule

of counsel for Mr. Camp,1 addressing those claims (which, respectfully, strike counsel

as a sideshow), will take additional time.

        3.   However, the “traditional” sentencing memorandum of Mr. Camp,

addressing the topics set forth in the Table of Contents, is ready for filing, since the

final PSI was filed three days ago, and counsel has worked overtime to integrate that

final PSI with this memorandum, in order to get it to the Court at the earliest possible

time.

        4.   Thus, this “traditional” sentencing memorandum is being filed, out of

        1
         As noted, the 599 page Gretchen Camp filing was on Tuesday. Counsel was
in a federal matter, out of state, that entire day. Gretchen’s sentencing hearing was
Thursday, and, due to these spurious claims, counsel was obliged to attend that
hearing to observe. Thus, there has been little time to compile a response to these
claims, and, of course, counsel hopes to be efficient in doing so, to avoid wasting the
Court’s time. Thus, preparation of such a response has been, and will be, time-
consuming.
                                             2
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 3 of 29 PageID 208




respect to the Court’s schedule, and counsel will then file a separate memorandum,

addressing the “abuse” claims. Counsel hopes to get that separate memorandum filed

later today, but no later than Monday, May 24, 2021.

B.    Background on Richard Camp

      5.     Family Background

      Mr. Camp is 37 years of age. He was born on May 3, 1983, in Jacksonville, to

Richard “Rick” Camp and Lou Bentley. His parents were married for almost 30

years, but divorced seven years ago. His mother lived in Dublin, Georgia, but is

retired and now lives in St. Johns, Florida (right below Jacksonville). His father lives

in Fernandina, and is the former owner of a trucking company and restaurant, and is

now owner of Soutel Drive Properties, which is a trucking terminal rental agency for

about 13 trucking businesses.

      Mr. Camp has two siblings – a brother and a sister. His brother, Wesley Camp,

works for the Jacksonville Sheriff’s Office, as a Patrol Officer. His sister, Layn

Alderson, lives in Boca Raton, and works for Chartwells, at Florida Atlantic

University, as the Director of Marketing and Guest Experience.

      6.     Wife

      Mr. Camp married Gretchen Camp on January 15, 2005. They have been

married for 16 years. Mrs. Camp is a co-conspirator (indeed, the lead conspirator) in

                                           3
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 4 of 29 PageID 209




crimes for which Mr. Camp is charged. As confirmed by Mr. Camp’s Superseding

Information and his Plea Agreement, he has cooperated with the government in their

investigation, which, of course, means he has, and will, provide truthful testimony

about her conduct, as an accountant with Swisher. They expect to get a divorce.

      7.     Education

      Mr. Camp graduated from Greenwood School in 2001, which, as confirmed by

their website, is a school for children that have been diagnosed with special needs

(these days referred to as “learning differences”).2      This, of course, must be

juxtaposed with Gretchen Camp, who obtained a college degree, and has no learning

disabilities, or Tourette’s syndrome.

      Mr. Camp also attended one year at Florida Community College at

Jacksonville, in 2003, but never finished.

      2
         The website reports the school caters to students who may often experience
(1) difficulty with organization skills and/or focusing their attention for sustained
time periods (and thus are often diagnosed with Attention Deficit/Hyperactivity
Disorder), (2) difficulty “keeping up” with presentation of new information, (3)
difficulty in knowing how to communicate material and information to others, or (4)
experience awkwardness and/or anxiety in social situations (and may have been
diagnosed as Autism Spectrum Disorders, such those who would have formerly been
diagnosed as Asperger’s Syndrome or Pervasive Developmental Delay), (5) difficulty
processing mathematical facts, formulas, and applications (perhaps diagnosed with
Dyscalculia), (6) difficulty with writing (perhaps diagnosed with Dysgraphia), (7)
difficulty with the mechanical processes of reading printed text (often diagnosed with
Dyslexia), and/or (8) who struggle with organizing their belongings, assignments,
schedules, and other such matters.
                                          4
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 5 of 29 PageID 210




      8.     Employment

      Mr. Camp previously held two jobs, prior to his original December 14, 2019

state arrest. He was working as a Manager for TSX Intermodal, which is a start-up

company, where Mr. Camp hired employees, worked sales, and assisted with

dispatching, recruiting, rates, and safety issues. Mr. Camp was also working for his

father at Soutel Drive Properties, as a guard, on Monday and Tuesday nights, and then

also for 12 hours a day on Saturday’s and Sunday’s. Upon his release, it is expected

his father will assist Mr. Camp in securing employment, again, in the trucking

industry.

      9.     Lack of Criminal History

      Importantly, Mr. Camp has no criminal history whatsoever – prior to his

December 14, 2018 arrest, by the State, in what is, of course, this case. Here, the

government has, in essence, “adopted” the state case, with our consent and request.

As a “first time offender,” Mr. Camp is certainly entitled to the type of consideration

and leniency afforded to first time offenders.

C.    Cooperation

      10.    Mr. Camp has been cooperating with the federal authorities, as

evidenced by his waiver of indictment and his cooperation plea agreement.

      11.    In addition, consistent with Mr. Camp’s cooperation agreement with the

                                          5
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 6 of 29 PageID 211




government, and out of respect to the victim, Mr. Camp cooperated with counsel for

Swisher’s carrier, and on September 3, 2020, a Stipulation for Settlement was filed,

in which Mr. Camp agreed to the full restitution amount. Exhibit A. On September

8, 2020, Circuit Court Judge Gary Wilkinson entered a Final Judgment. Exhibit B.

Indeed, the settlement sum was identical to the sum Mr. Camp agreed to in his plea

agreement.

      12.    In addition, counsel for Swisher’s carrier amended his complaint to add

John Garrard (the coconspirator from Atlanta who laundered some $3M in funds) and

the owners and operators of Howard Pawn and Jewelry Shop, located in Georgia,

owned by Howard Reed. Mr. Camp cooperated with the carrier in providing a factual

basis for adding those defendants.

      13.    Indeed, that cooperation has recently been further acknowledged by

counsel for the carrier. Attached as Exhibit C is a May 20, 2021 email from counsel

for Swisher’s carrier, acknowledging the cooperation of Mr. Camp in his efforts to

hold the pawn shop / Reed defendants accountable for a portion of the fraud.3 Those

defendants had sought to dismiss the complaint, on jurisdictional grounds (i.e., their

store is in Georgia). However, as counsel reports:



      3
         The PSI addresses the “fake invoices” to the “Pawn Shop” in question, at ¶34
(totaling $126,260).
                                          6
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 7 of 29 PageID 212




             As to the Great American lawsuit, you are aware of the
             judgments already entered. I am now in the process of
             discussing settlement with the Reed defendants. The fact
             that the Court determined there is personal jurisdiction
             over the Reed defendants, in my opinion, is what likely
             facilitated the settlement dialogue. The affidavit that your
             client, Richard E. Camp, provided was instrumental, if not
             the reason, for being able to defeat the Reeds’ claim that
             Florida lacked personal jurisdiction over them.

(emphasis added).

      14.    The level and magnitude of Mr. Camp’s cooperation has been

remarkable. At the sentencing hearing, counsel will produce additional exhibits

demonstrating that level of cooperation. Conversely, counsel is unaware of any

assistance Gretchen Camp has given to counsel for the carrier, with regard to their

pursuit of the other culpable parties.

D.    PSI Objections

      15.    ¶29 – “Ways to Continue the Scheme”

      This paragraph overstates the way in which checks to Lodge and Anchor, the

Pawn Shop and First Coast Auto Diesel Repair came about.

      It is true that Mr. Camp “often asked when the next wire transfer would be

coming,” and “when the checks would resume.” Factual Basis at 31. However,

Gretchen came up with the idea to write checks to the auto repair company. Id. Mr.

Camp did suggest a check to the pawn shop, and they mutually agreed checks would

                                          7
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 8 of 29 PageID 213




be sent to Lodge and Anchor. Factual Basis at 31-32.

        16.   ¶38 – “Fake Invoice to EAS”

        This paragraph has been revised to state “the conspirators agreed to cause a

fake invoice to be sent to EAS.” However, it should be clearly understood that Mr.

Camp had no involvement with any internal invoices, checks, or approvals within

Swisher, and that Gretchen sent the fake invoices. Of course, we agree Mr. Camp

benefitted from it, but we certainly don’t want any misunderstanding as to his limited

role.

        17.   ¶39 – “R. Camp Withdrew Lodge and Anchor Funds”

        The first line of this paragraph states that “R. Camp and Garrard withdrew the

funds from the Lodge and Anchor account.” We understand Mr. Camp ultimately

received checks from Lodge and Anchor, but this sentence makes it sound like he had

signatory or other authority over the Lodge and Anchor Account. He did not.

        18.   ¶51 – “Sophisticated Means”

        We certainly understand the reason for considering application of this

enhancement, given the nature of this crime. However, respectfully, to properly

ascertain if this adjustment applies to Mr. Camp, it is essential to draw a distinction

between the conduct of conspirator Gretchen Camp – with that of her husband,

Richard Everett Camp.

                                           8
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 9 of 29 PageID 214




      To assist the Court in addressing that consideration, we will first reference

USSG §2B1.1(b)(10), and its Application Note 9.(B), and then we will turn to a

factual analysis of that section and the corresponding commentary note.

             a.    USSG Guidance

      Application Note 9.(B) explains that “sophisticated means” –

      ... means especially complex or especially intricate offense conduct
      pertaining to the execution or concealment of an offense.

      It thereafter lists examples, including the following:

                   (1)    “telemarketing scheme”

             Of course, that example does not apply here.

                   (2)    “Conduct such as hiding assets or transactions or both”

      As we know, here, no such assets were hidden, so this example does not apply.4

Indeed, all the assets were put in their own names, whether it be the real estate (the

Georgia farm and the Fernandina Beach condo, as well as their marital home in

Yulee) or the bank accounts. Indeed, the PSI correctly list all of these assets in PSI

¶¶5.c through 5. j). The real estate is all public record. The bank accounts (BOA and

PNC) were readily identified by simply tracing the deposits of the checks Gretchen

      4
       The Addendum to the PSI relies on this “hiding assets” term. Doc. 37 at 24.
However, the funds that were sent to Lodge and Anchor were the means by which the
funds were embezzled – not the means of “hiding” those assets after the
embezzlement. Thus, respectfully, this is not a proper application of this term.
                                          9
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 10 of 29 PageID 215




 had issued.

                     (3)    “Fictitious entities”

       The “hiding assets” example obviously requires, as a predicate, the “hiding”

 of assets. As just noted, that is not the case here.

       Moreover, the Application Note does not suggest an adjustment for “hiding

 assets” – unless that is accomplished “through the use of fictitious entities, corporate

 shells, or offshore financial accounts.” In other words, this example requires not only

 the hiding of assets, but that such “hiding” has been accomplished through a

 “sophisticated” means, such as “through the use of fictitious entities, corporate shells,

 or offshore financial accounts.”

       However, here, there are no such fictitious entities.5 It is true that Gretchen

 (but not Mr. Camp) issued checks to entities that may not have been entitled to the

 funds, but they were real entities. Lodge and Anchor was real entity. PSI ¶¶31-33.

 The Pawn Shop was real entity. PSI ¶34. First Coast Diesel Auto Repair (albeit

 misspelled) was real entity. PSI ¶¶35-36.

       We note that the commentary of the Guidelines, and its examples, are binding

 on the Court. United States v. Reese, 67 F.3d 902, 908 (11th Cir. 1995). Thus, we



       5
        The Addendum to the PSI relies (incorrectly) on this “fictitious entities”
 term. Doc. 37 at 24.
                                            10
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 11 of 29 PageID 216




 respectfully submit this analysis of the examples should be used as a barometer to

 gauge application of this enhancement – to Mr. Camp. Respectfully, that barometer

 confirms the adjustment does not apply to him.

       Of course, it is required that the application of the Guidelines be particularized

 to any specific defendant. Hence, this next section will provide a detailed factual

 analysis – first of the conduct of Gretchen, and then of Mr. Camp.

               b.    Factual Analysis – Conduct of Gretchen

       Turning to the facts that explicate the charged crime, it cannot be gainsaid that

 Gretchen was the actor who committed all of the acts essential to accomplishing this

 embezzlement. More to the point, she committed all of acts that involved any

 conduct that was “sophisticated.”

       One need look no further than the allegations in the Superceding Information,

 to comprehend her overarching role in the conspiracy. The following sections will

 recite (and quote, verbatim) the key allegations, applicable to each of the three

 counts:

       Count One (the tax refund fraud)

                     (1)   ¶A.2 – “G.C.6 became the Senior Tax Accountant for

 Swisher.”

       6
           “G.C.,” of course, is Gretchen Camp.
                                           11
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 12 of 29 PageID 217




                    (2)    ¶A.2. – “As part of G.C.’s job responsibilities, G.C. was

 authorized to prepare and submit claim forms relating to the refund to Swisher of

 federal tobacco excise taxes and to approve certain payments to be made by both

 Swisher and its sister company, E-Alternative Solutions (EAS).”

                    (3)    ¶C.8.a. – “It was part of the conspiracy that G.C. would and

 did prepare and submit tax forms for G.C.’s employer, Swisher.”

                    (4)    ¶C.8.b. – “It was further part of the conspiracy that G.C.

 would and did materially alter and change the tax forms that G.C. submitted on behalf

 of G.C.’s employer so that the tax refunds due and owing to Swisher were diverted

 to BOA 2165.”

                    (5)    ¶C.8.c. – “It was further part of the conspiracy that G.C.

 would and did materially alter and change a tax form that G.C. submitted on behalf

 of G.C.’s employer so that the tax refund due and owing to Swisher was diverted to

 PNC 8074.”

                    (6)    ¶C.8.d. – “It was further part of the conspiracy that G.C.

 would and did, on some of the tax forms for G.C.’s employer, check the box

 designated “Allowance of Credit for Tax” and, after securing a signature from G.C.’s

 supervisor on the form, fraudulently and falsely alter the form by removing that check

 and then checking the box, “Refund of Tax.” G.C. would and did then list BOA 2165

                                          12
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 13 of 29 PageID 218




 on the form as the account into which the refund should be deposited.”

                    (7)    ¶C.8.e. – “It was further part of the conspiracy that, in other

 instances, G.C. would and did check the box labeled “Refund of Tax” on the claim

 form for G.C.’s employer and then falsely and fraudulently identify BOA 2165 as the

 account into which the refund should be directed.”

       In short, as to Count One (the tax refund fraud), every step necessary to commit

 this crime (and every “sophisticated” step) – was committed by Gretchen. In reality,

 she didn’t even need a co-conspirator to commit this crime.

       Count Two (the false invoices fraud)

                    (8)    ¶C.5.a. – “It was part of the conspiracy G.C. would and did

 create and caused to be created materially false and fraudulent invoices submitted to

 Swisher and EAS purportedly from Lodge and Anchor or Pawn Shop, which invoices

 requested payment for services and/ or goods that had never been provided to Swisher

 or EAS.”

                    (9)    ¶C.5.c. – “It was further part of the conspiracy that G.C.

 would and did authorize payments from Swisher and EAS to Lodge and Anchor or

 Pawn Shop, as payment for the materially false and fraudulent invoices.”

                    (10) ¶C.5.h. – “It was further part of the conspiracy that G.C.

 caused a check to be issued to Pawn Shop by Swisher in response to the false and

                                           13
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 14 of 29 PageID 219




 fraudulent invoices, which check was mailed to Pawn Shop’s primary business

 address in Macon, Georgia via the U.S. Mail.”

       Again, other than getting John Garrard to allow her to issue checks to his

 company, Gretchen could have committed this crime by herself. She could have set

 up her own (fictitious) company. She even fabricated the invoices for Lodge and

 Anchor, as noted in ¶C.5.a.

       Count Three (the money laundering count)

                    (11) ¶B.3.a. – This paragraph “realleged and incorporated” the

 “allegations and information set forth in Paragraphs Five of Count Two.” Thus, all

 of the actions perpetrated solely by Gretchen (listed above), are carried forward into

 this money laundering conspiracy count. Of course, as a matter of law, that count

 would not exist – but for the mail fraud allegations in Count Two – for which

 Gretchen was the architect, and, as noted, perpetrated all the “sophisticated” acts.

       In short, as noted, and as exemplified by the Information itself, all the conduct

 undertaking to commit the fraud (and certainly all the “sophisticated” conduct) was

 perpetrated by Gretchen – not Mr. Camp.

              c.    Factual Analysis – Conduct of Mr. Camp and his Lack of
                    Sophistication

       Next, we juxtapose the conduct of Mr. Camp with that of Gretchen, which



                                           14
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 15 of 29 PageID 220




 includes the following observations:

                     (1)   He was never a Swisher employee.

                     (2)   He had no access to any of the records of Swisher.

                     (3)   He had no access to any of the financial data of Swisher.

                     (4)   He never created a single false document. Gretchen did all

 of that.

                     (5)   He had no accounting expertise.

                     (6)   He had learning disabilities – including Tourette’s

 Snydrome. PSI ¶¶74-75.

                     (7)   He had mental health deficiencies. PSI ¶¶80 and 118.

              d.    Conclusion

        Thus, respectfully, whereas this adjustment might well apply to Gretchen, who,

 as noted, engaged in all the key aspects of the offense necessary to trick Swisher and

 obtain the funds, it should not apply to Mr. Camp, who never concealed anything

 from Swisher, never worked for them, and did none of the “sophisticated” acts or

 conduct, within the Swisher operation, to obtain the funds.

        19.   ¶52 – “Base Offense Level”

        Please see our objections with regard to PSI ¶51 (sophisticated means).

 Removing those 2 points will result in a 2 point reduction for this paragraph.

                                          15
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 16 of 29 PageID 221




       20.    ¶53 – “§1956”

       Mr. Camp, in anticipation of a prosecution of John Garrard, was required by

 the government to plead to Count Three, which charged a Conspiracy to Money

 Launder – which dealt with the funds that were laundered by Garrard.

       However, the United States has elected to not prosecute Garrard, such that, in

 hindsight, a plea to this count was not necessary.

       Moreover, and importantly, it must be noted that Gretchen was not required to

 plea to Count Three – even though she was the one who sent Garrard the money, and

 she was the principal conspirator and she issued the checks to Garrard’s companies.

 Indeed, her Factual Basis (at pp. 30-32 – Doc. 187) recites the identical facts framing

 the Lodge and Anchor money laundering conduct – including the “48 fraudulent

 invoices for Lodge and Anchor to Swisher and 10 fraudulent invoices from Lodge

 and Anchor to EAS” – which form the predicate for the money laundering allegations.

 Those were her fraudulent invoices – all created by her (not Mr. Camp) – for the

 express purpose of embezzling the funds and laundering them through Garrard’s

 company.

       Thus, whereas we respectfully submit it would be appropriate for the



       7
         United States v. Gretchen Michele Camp; Case No.: 3:21-cr-9-HES-JRK;
 Plea Agreement (Doc. 18).
                                           16
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 17 of 29 PageID 222




 government to drop that Count Three, we do ask that the Court determine that the

 addition of this count, and its two-level increase:

              a.     overstates the seriousness of this count – in no small part because

                     Count Two and Count Three are really the same conspiracy, but

                     were separated into two counts, for the convenience of the

                     government in the anticipated prosecution of Garrard;8

              b.     overstates the seriousness of the Guidelines (by creating an

                     unnecessary additional count and conviction); and

              c.     represents an unnecessary and inappropriate sentencing disparity,

                     as juxtaposed with the three conspirators. As noted, (1) Gretchen

                     did not have to plea to such a count, and (2) Garrard will not have

                     to plea to any count.

              d.     The PSI relies on the money laundering count to defeat some of

                     our mitigation arguments. See the Addendum at 3.

       Thus, and respectfully, the appropriate manner in which to cure this disparity

 is to remove those two point.




       8
        As we know, conspiracies can have multiple objects. Thus, Count Two and
 Three could easily have been charged in a single conspiracy, with two objects –
 embezzlement and laundering the embezzled funds.
                                             17
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 18 of 29 PageID 223




       21.    ¶55 – “Role in the Offense”

       We respectfully object to not giving Mr. Camp a mitigating role. The factual

 grounds in support of that request are set forth in our objections to the ¶51 –

 “Sophisticated Means” – set forth in ¶14 above. As we point out in addressing that

 paragraph, all acts constituting “sophisticated means” were perpetrated by Gretchen

 – not Mr. Camp – as to the factual and legal issue that goes to the heart of this case,

 that is, the embezzlement charge.

       Respectfully, those same undisputed facts9 demonstrate Mr. Camp’s entitlement

 to a mitigating role, in the “criminal activity” of embezzlement – for the undisputed

 reason that Gretchen handled all the actual acts of embezzlement. Mr. Camp helped

 her spend the money – but her conduct was the sole cause of the actual embezzlement

 from Swisher.

       U.S.S.G. §3B1.2 focuses on the “defendant’s role in the offense.” Here, the

 heart of the offense, and the underlying “criminal activity,” is the embezzlement from

 Swisher. On that issue, not only was Mr. Camp a “minimal” or “minor” participant

 – but he was not a “participant” at all – in the actual embezzlement.

       His participation was in spending the funds. Even the laundering was effected



       9
        They have to be undisputed, since we quote, verbatim, from the Superceding
 Information, authored by the government.
                                           18
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 19 of 29 PageID 224




 by Gretchen sending checks to John Garrard, and his company, Lodge and Anchor.10

       Application Note 3(C) confirms this issue is a “Fact-Based Determination.”

 We quote that provision, as follows:

              Fact-Based Determination. – The determination whether
              to apply subsection (a) or subsection (b), or an intermediate
              adjustment, is based on the totality of the circumstances
              and involves a determination that is heavily dependent
              upon the facts of the particular case.

              In determining whether to apply subsection (a) or (b), or an
              intermediate adjustment, the court should consider the
              following non-exhaustive list of factors:

              (i)     the degree to which the defendant understood the scope
                      and structure of the criminal activity;

              (ii)    the degree to which the defendant participated in
                      planning or organizing the criminal activity;11

              (iii)   the degree to which the defendant exercised decision-making
                      authority or influenced the exercise of decision-making




       10
           The PSI Addendum asserts it is proper to consider Mr. Camp’s “role in
 money laundering” to deny this downward role adjustment. Doc. 37 at 25. First, as
 noted above, this Count 3 is an albatross that should no longer be hung around Mr.
 Camp’s neck, such that this PSI analysis, in fairness, should not be applied. Second,
 even focusing on the money laundering count, as we have demonstrated above, all the
 acts that put the Swisher funds in Lodge and Anchor were undertaken by Gretchen
 – not Mr. Camp. Thus, he is still entitled to a mitigating role adjustment.
       11
         Mr. Camp had nothing to do with how Gretchen planned or organized the
 embezzlement.
                                           19
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 20 of 29 PageID 225




                       authority;12

               (iv)    the nature and extent of the defendant’s participation
                       in the commission of the criminal activity, including
                       the acts the defendant performed and the
                       responsibility and discretion the defendant had in
                       performing those acts;13

               (v)     the degree to which the defendant stood to benefit
                       from the criminal activity.

 (emphasis added).

       Thus, on three of the five factors, Mr. Camp essentially scores a zero, such that,

 factually, he is a proper candidate for a role reduction.

       22.     ¶57 – “Adjusted Offense Level”

       Please see our objections with regard to PSI ¶¶51 and 53. Removing the 2

 points (each) from those paragraphs will result in a 4 point reduction for this

 paragraph (to Level 25). Similarly, granting Mr. Camp a role reduction will further

 reduce this figure.

       23.     ¶61 – “Total Offense Level”

       See our comments with regard to PSI ¶57. With the subtraction of 3 points for



       12
            Gretchen made all the decisions as to how to perpetrate the embezzlement.
       13
          It is undisputed that the “criminal activity” of embezzlement was unilaterally
 conducted but Gretcen, and he had no “participation” in that conduct, and she was the
 sole person “performing those acts,” and had the sole “discretion” to do so.
                                             20
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 21 of 29 PageID 226




 acceptance of responsibility, and granting our objections to ¶¶ 51 and 53, ¶61 should

 be a Level 22. Similarly, granting Mr. Camp a role reduction will further reduce this

 figure.

       24.    ¶65-66 – “Other Criminal Conduct”

       These two paragraphs reference the prior state case. However, this federal case

 is that state case. Thus, these paragraphs should confirm this state case has been

 incorporated into the current federal case (by agreement of the defense, and both the

 state and federal prosecutors).

 E.    Departures and Variance Grounds

       25.    First time offender

       Mr. Camp is a first time offender. As such, traditionally, such persons are

 considered as good candidates for a more lenient sentence.

       26.    Stable residence

       Mr. Camp will be able to have a permanent residence, upon his release, in

 property purchased with inheritance funds.

       27.    Minor role

       As compared to the conduct of wife (see our PSI objections as to PSI ¶51), Mr.

 Camp’s conduct is dramatically less. Thus, even if the Court should elect to not

 afford him a mitigating role adjustment, her much more nefarious conduct warrants

                                          21
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 22 of 29 PageID 227




 a lesser sentence for Mr. Camp.

       28.    Learning and mental health disabilities

       The PSI at ¶¶74-75, 80 and118 confirm Mr. Camp suffers from learning and

 mental health disabilities, which warrant a more lenient sentence.

       29.    Health

       The PSI at ¶77 confirms Mr. Camp suffers from health issues (hypertension,

 high cholesterol, kidney disease) which warrant a more lenient sentence.

       30.    Incarceration in multiple local jails

       Unlike Gretchen and Garrard, Mr. Camp has spent some two years in local

 county jails.14 And he did so to honor the request of the government.15 With all due

 respect to those facilities, they are a far cry from the quality and conditions of federal

 prisons. This is a strong mitigating factor, to stay in custody, in various local jails,

 instead of serving time in a federal prison. Those harsh conditions should translate

 into an appropriate multiplier. Respectfully, two years in county jail should translate


       14
          Mr. Camp has been shuttled and housed in a great many of such facilities,
 including Nassau, Duval and Baker County Jails.
       15
           As noted, the government, as part of the negotiations to adopt the state case,
 requested that Mr. Camp agree to not ask for conditions of release. Counsel is
 confident he would have been entitled to such conditions (just like his wife). Thus,
 waiving that right, which has led to another year in federal custody, is a substantial
 factor in support of Mr. Camp receiving consideration for agreeing to incarceration
 in a much more difficult institutional environment.
                                            22
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 23 of 29 PageID 228




 into four years of federal prison time.

       This is all the more true since Gretchen, the arch-conspirator – has been out on

 bond, living in a condo at the beach, purchased with funds she stole, and, other than

 a couple of days at the time of her original arrest (until bonded out by Mr. Camp), she

 has never stepped foot in a county jail.16 Moreover, she will be permitted to report

 directly to a federal institution, and never experience the physical and health dangers

 and conditions of local county jails – all of which Mr. Camp has had to endure for the

 last two years.

       Of course, we remain in the midst of a national pandemic – and Mr. Camp

 agreed to remain incarcerated right in the middle of the worst of it. That stressful

 health factor further demonstrates his two years in county jail should count as four

 years in federal prison.

       31.    Garrard – disparate disposition

       As noted in our comments to PSI ¶53 (our ¶16), the express purpose for

 requiring Mr. Camp to plead to Count Three (the money laundering count) – was the

 expectation he would testify in a prosecution of Garrard – who laundered the funds



       16
           This is the very condo the federal informations and plea agreements of
 Gretchen and Mr. Camp require to be forfeited. However, Gretchen has had ocean
 views for the last two years while Mr. Camp has had a view of multiple county jail
 walls, been exposed to COVID, and has been assaulted.
                                           23
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 24 of 29 PageID 229




 through his company. As the Court is aware, multiple continuances were granted of

 the sentencing, to permit Mr. Camp to consummate his cooperation with the

 government.

       However, the government has elected to not prosecute Garrard. Rather, they

 have agreed to accept him into the very rarely used federal PTI program – which

 means Garrard – who accepted 48 fraudulent checks and laundered $3,366.924.97

 (Camp Factual Basis at 33-34), and kept around $400,000 of those funds – will (1)

 not be prosecuted at all, (2) will not have a felony conviction, and (3) will not spend

 a single day in jail (or federal prison).

       Clearly, as manifested by the Factual Basis for both Mr. Camp and Gretchen,

 Garrard is pari delecti with them, as to the money laundering conduct, and yet, he will

 face no prosecution at all.

       Respectfully, given the decision of the government to so exercise their

 prosecutorial discretion, Mr. Camp should receive a time-served sentence. Any other

 sentence would represent an even greater “unwarranted sentence disparities,” which

 the law abhors. See 18 U.S.C. §3553(a)(6).17

       17
           See also the Opinion and Order in the Ferguson case, a copy of which is
 attached hereto as Exhibit D. In that case, former President Trump granted clemency
 to a corrupt former Mayor of Detroit, from a lengthy sentence. Due to the sentencing
 disparity that resulted, the federal judge reduced the sentence of the less-culpable
 codefendant to time-served. By giving Garrard a PTI agreement, the government has
                                             24
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 25 of 29 PageID 230




        32.    Restitution

        We note that restitution is not a ground for “departure.” USSG 5K2.0(d)(5).

 However, it is a perfectly valid ground for the Court to consider a variance. Here, not

 only has Mr. Camp agreed (in his plea agreement) to make restitution, but he has

 done so Great American Insurance Company (the carrier for Swisher), and cooperated

 with their civil suit, accepted service, and executed a stipulation for the principal

 amount (in the same amount as set forth in the Plea Agreement). Exhibits A and B.

 F.     Credit for State Time

        33.    As the Court is aware, Mr. Camp’s federal case commenced as a state

 case. Pursuant 18 U.S.C. §3585(b), “A defendant shall be given credit ... for any time

 he has spent in official detention prior to the date the sentence commences – ... (1) as

 a result of the offense for which the sentence was imposed.”

        34.    The government agrees that provision applies to Mr. Camp, and thus he

 is entitled to credit for all the time he spent in state custody, prior to the adoption of

 his state case in federal court.18


 effectively granted clemency to Garrard, thus automatically creating a tremendous
 sentencing (and prosecution) disparity, justifying a time-served sentence for Mr.
 Camp.
        18
         Mr. Camps first state arrest was on 12/13/18 (Nassau County, and booked
 in Duval the next day), with a release on 12/15/18, for a total of 2 days credit.
 Composite Exhibit E. His second state arrest (with the alleged money laundering
                                            25
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 26 of 29 PageID 231




 G.                          MEMORANDUM OF LAW

       35.    United States v. Singletary, 649 F3d 1212, 1217 (11th Cir. 2011),

 quoting United States v. Sepulveda, 115 F3d 882, 890 (11th Cir. 1997), stated that,

 “When a defendant challenges one of the factual bases of his sentence ... the

 Government has the burden of establishing the disputed fact by a preponderance of

 the evidence.” That burden certainly lies with regard to any dispute as to loss

 amounts. Singletary at 1216-1217.

       36.    United States v. Watts, 519 U.S. 148 (1997), at 156, held: “The

 Guidelines state that it is ‘appropriate’ that facts relevant to sentencing be proved by

 a preponderance of the evidence.”

       37.    United States v. Averi, 922 F.2d 765, 766 (11th Cir. 1991), holds that

 “the preponderance of the evidence standard necessary to establish relevant conduct

 before that conduct could be considered in sentencing under pre-guidelines law

 remains the standard of proof required under the guidelines.”

       38.    Pursuant to United States v. Booker, 543 U.S. 220 (2005), the sentencing

 guidelines are advisory only, and the court has discretion to impose a sentence below


 counts – for posting bond for his wife) was on 6/18/19. He has remained in
 continuous custody since then, since, when he entered his federal plea on 7/22/20,
 Mr. Camp was required to consent to not asking for conditions of release. The Court
 will note, from Composite Exhibit E, while Mr. Camp pled in federal court on
 7/22/20, he was not released from state custody (into federal custody) until 7/29/20.
                                           26
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 27 of 29 PageID 232




 any guidelines range determined by the court, as well as to consider a variance. Thus,

 although Ms. Brown’s Sentencing Memorandum has addressed various grounds for

 departure, Ms. Brown respectfully requests the Court consider them (and the variance

 grounds) not only as traditional grounds for departure, but as grounds supporting the

 Court’s exercise of discretion, after ascertaining the guideline range.

       39.     Indeed, not only are the Guidelines merely advisory only, but any

 presumption that a sentence imposed within the Guidelines is “reasonable” – is error.

 Nelson v. United States, 555 U.S. 350 (2009). Nelson held that:

               The Guidelines are not only not mandatory on sentencing
               courts; they are also not to be presumed reasonable.

                                        * * *
               Under our recent precedents, [applying a presumption of
               reasonableness to the Guidelines] constitutes error.

 Id. at 351.

       40.     Thus, the Court is authorized, and indeed, respectfully, required, to

 impose, and Mr. Camp is entitled to have imposed, a sentence that “is appropriate for

 the individual defendant in light of the statutory sentencing factors [of] 18 U.S.C. §

 3553(a).” Id.

       41.     The Sentencing Commission has commented on “the difficulty of

 foreseeing and capturing a single set of guidelines that encompasses the vast range



                                          27
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 28 of 29 PageID 233




 of human conduct potentially relevant to a sentencing decision.” Accordingly, the

 Commission has empowered judges to employ “downward departures” as a means for

 imposing sentencing below the guideline sentencing range. As the Supreme Court

 has confirmed, the Sentencing Guidelines “place essentially no limit on the number

 of potential factors that may warrant a departure.” Koon v. United States, 518 U.S.

 81, 106 (1996).

       WHEREFORE, it is respectfully requested that Mr. Camp be given a time-

 served sentence.

                                              Respectfully submitted,
                                              FALLGATTER CATLIN
                                              & VARON, P.A.
                                                /s/ Curtis S. Fallgatter
                                              Curtis S. Fallgatter, Esq.
                                              Florida Bar No: 0213225
                                              200 East Forsyth Street
                                              Jacksonville, Florida 32202
                                              (904) 353-5800 Telephone
                                              (904) 353-5801 Facsimile
                                              e-mail: fallgatterlaw@fallgatterlaw.com
                                              Attorneys for Defendant
 Exhibits

 A.    Stipulation for Settlement – Swisher civil suit
 B.    Final Judgment – Swisher civil suit
 C.    May 20, 2021 email from counsel for Swisher’s carrier (acknowledging the
       cooperation of Mr. Camp in his efforts to hold the pawn shop / Reed
       defendants accountable for a portion of the fraud)
 D.    Opinion and Order in Ferguson case
 E.    JSO Information Inmate Search

                                         28
Case 3:20-cr-00095-BJD-MCR Document 44 Filed 05/21/21 Page 29 of 29 PageID 234




                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing, and the
 exhibits hereto, have been furnished electronically to: (1) Frank Talbot, Esq.
 (Frank.M.Talbot@usdoj.gov), (2) Bonnie Glober, Esq. (Bonnie.Glober@usdoj.gov),
 Office of the United States Attorney, 300 N. Hogan St., Ste. 700, Jacksonville, FL
 32202, and (3) Ms. Irish Anderson, U.S. Probation Office (by email:
 irish_anderson@flmp.uscourts.gov), this 21st day of May, 2021.

                                              /s/ Curtis S. Fallgatter
                                             ATTORNEY
 106095(6)




                                        29
